                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-4122-DMG (JCx)                                   Date     December 5, 2019

Title Brian Whitaker v. Alex J. Stiglitz, et al.                                  Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                             NOT REPORTED
             Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE

       On July 15, 2019, the Court ordered the parties participate in a mediation conference.
[Doc. # 17.] As required by the Court's July 15, 2019 Order, a joint status report re settlement
was due seven (7) days after the mediation conference. To date, a joint status report re
settlement has not been filed.

        IT IS HEREBY ORDERED that the parties show cause in writing no later than
December 12, 2019, why sanctions should not be imposed for failure to comply with the Court’s
Order. The filing of a joint status report re settlement by the deadline will be deemed a
satisfactory response.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
